Citation Nr: 0707364	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-36 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for post-operative residuals of left knee 
meniscus surgery with degenerative joint disease (DJD).

2.  Entitlement to an initial increased evaluation for 
herniated nucleus pulposus of the lumbar spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to November 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  

The veteran provided testimony during a videoconference 
hearing before the undersigned Veterans Law Judge in June 
2005.  A transcript of that hearing is of record and has been 
reviewed.

By a September 2006 rating decision, the RO granted service 
connection for disabilities of the left and right shoulders.  
Because the veteran was awarded a complete grant of the 
benefits sought with respect to those matters, they are not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In October 2006, prior to promulgation of a decision in the 
appeal, the Board received a statement from the veteran 
indicating that he wished to withdraw his appeal.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
initial evaluation in excess of 10 percent for post-operative 
residuals of left knee meniscus surgery with DJD have been 
met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to an 
initial increased evaluation for herniated nucleus pulposus 
of the lumbar spine, currently rated as 20 percent disabling, 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As will be discussed below, the Board does not have 
jurisdiction to review the current appeal, and therefore, it 
is dismissed.  

A review of the record reflects that the veteran expressed 
disagreement with a February 2003 rating decision.  The RO 
issued a statement of the case in October 2003, which 
included the issues of entitlement to service connection for 
residuals of a gunshot wound to the right leg; an evaluation 
in excess of 10 percent for residuals of right knee meniscus 
surgery; an evaluation in excess of 10 percent for residuals 
of left knee meniscus surgery with DJD, and a compensable 
evaluation for herniated nucleus pulposus of the lumbar 
spine.  Subsequently, the veteran perfected an appeal.  

The Board, in September 2005, dismissed the veteran's claim 
of entitlement to an initial increased evaluation for 
residuals of right knee surgery, as the veteran requested 
withdrawal of such issue.  The Board then remanded the 
remaining issues for further development.  By a September 
2006 rating decision, the RO continued a 10 percent 
evaluation for post-operative residuals of left knee meniscus 
surgery with DJD and limitation of extension; granted a 
separate 10 percent evaluation for laxity of the left knee; 
and increased the evaluation to 20 percent for service-
connected lumbar spine disability.  A supplemental statement 
of the case (SSOC) was issued in the same month.

In October 2006, the Board received a statement from the 
veteran indicating that he was satisfied with the September 
2006 rating decision and therefore, wished to withdraw his 
appeal with respect to the issues listed on the September 
2006 SSOC.  A claimant is generally presumed to be seeking 
the maximum evaluation.  AB, supra.  However, a claimant may 
limit an appeal to a specific evaluation, and where he does 
so, the Board is without authority to adjudicate the claim.  
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The veteran has 
withdrawn his appeal with respect to increased rating claims 
for herniated pulposus of the lumbar spine and left knee 
disability.  Therefore, there remain no allegations of error 
of fact or law for appellate consideration as to those 
issues.  Accordingly, the appeal is dismissed.  


ORDER

The claim of entitlement to an initial disability evaluation 
in excess of 10 percent for post-operative residuals of left 
knee meniscus surgery is dismissed.

The claim of entitlement to an initial increased evaluation 
for herniated nucleus pulposus of the lumbar spine, currently 
rated as 20 percent disabling is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


